Citation Nr: 1135317	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for heart disease, now claimed as coronary artery disease (CAD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of bilateral ankle sprains, now claimed as an ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a disability of the lumbosacral spine, now claimed as residuals of a back injury.  

4.  Entitlement to service connection for CAD.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for residuals of a back injury.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

9.  Entitlement to service connection for decreased visual acuity.

10.  Entitlement to service connection for a right shoulder disability, claimed as bone spurs.

11.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the cervical spine.  

12.  Entitlement to an increased compensable (in excess of 0 percent) disability rating for residuals of a right middle finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from June 1964 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
The issues of service connection for PTSD, decreased visual acuity, a right shoulder disability, bilateral ankle disabilities, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1988 rating decision denied service connection for heart disease, residuals of bilateral ankle sprains, and a disability of the lumbosacral spine; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for heart disease has been received since the April 1988 rating decision.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for residuals of bilateral ankle sprains has been received since the April 1988 rating decision.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a disability of the lumbosacral has been received since the April 1988 rating decision.

5.  The Veteran has a current diagnosis of mild sleep apnea.  

6.  The Veteran's sleep apnea did not manifest during service nor did the Veteran experience continuous symptoms of sleep apnea since separation from service. 

7.  The Veteran's sleep apnea is not causally or etiologically related to service.  

8.  The Veteran has a current diagnosis of CAD.
9.  The Veteran's CAD did not manifest during service or within one year of service, nor did the Veteran experience continuous symptoms of CAD since separation from service. 

10.  The Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides in service.

11.  The Veteran's CAD is not causally or etiologically related to service.  

12.  Arthritis of the cervical spine is manifested by limitation of forward flexion to 38 degrees and a combined range of motion of 225 degrees with no evidence of incapacating episodes having a duration of at least 2 weeks during the past 12 months.

13.  Residuals of a right middle finger fracture are manifested a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with no additional limitation of motion.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying service connection for heart disease, residuals of bilateral ankle sprains, and a disability of the lumbosacral spine became final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
 
2.  New and material evidence has been received since the April 1988 denial of service connection for heart disease to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  New and material evidence has been received since the April 1988 denial of service connection for residuals of bilateral ankle sprains to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

4.  New and material evidence has been received since the April 1988 denial of service connection for a disability of the lumbosacral spine to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

7.  The criteria for an initial disability rating for cervical spine arthritis in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

8.  The criteria for an initial compensable disability rating for residuals of a right middle finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated September 2004, October 2005, March 2006, April 2006, February 2007, and May 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided in September 2004 prior to the initial unfavorable decision in April 2007.  In this case, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The decision to grant reopening makes the issue of whether notice in compliance with Kent was provided moot and the Board will not discuss it.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The record also includes some service treatment records, specifically the entrance and exit examinations and reports of medical history.  The Board acknowledges that the remainder of the Veteran's service treatment records could not be located.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded orthopedic VA examinations in February 2007 and January 2010 to ascertain the current level of disability regarding his service-connected cervical spine disability and right middle finger disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary regarding the increased rating issues on appeal.

Regarding the claims of service connection for CAD and sleep apnea, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of CAD or sleep apnea.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for CAD or sleep apnea.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of these issues to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of these issues for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Additionally, in light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case.  The evidence fails to establish an event, injury, or disease during service as it related to the Veteran's claim for CAD or sleep apnea.  The Veteran's service treatment records show no complaints, diagnoses, or treatment of either CAD or sleep apnea during service or following service for many years.  Additionally, the record lacks any persuasive indication that the Veteran's sleep apnea or CAD are related to his active service.  CAD and sleep apnea manifested more than 10 years after service.  There is otherwise sufficient competent evidence to decide the claim.


Reopening Service Connection 

The Veteran's claims to reopen involve underlying claims of service connection for heart disease, residuals of bilateral ankle sprains, and a disability of the lumbosacral spine.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that claims for service connection for heart disease, residuals of bilateral ankle sprains, and a disability of the lumbosacral spine were originally denied in April 1988.  The Veteran was informed of that decision in an April 1988 notification letter.  The Veteran did not file a notice of disagreement regarding the April 1988 decision within one year from the date of the notification of the rating decision to appeal the denial of the claims.  Therefore, that decision became final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Regarding the current claim on appeal, the RO addressed the issues of service connection for CAD, residuals of a back injury, and an ankle disability on the merits without addressing whether new and material evidence has been received.  The RO therefore impliedly reopened the issues in the April 2007 rating decision by denying the claim on the merits.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Heart Disease

In this case, the RO denied for service connection for heart disease in the prior final April 1988 decision, finding that the condition was not shown by the evidence of record.  Since the prior final rating decision in April 1988, the Veteran has submitted additional evidence, including VA treatment records showing a clear diagnosis of CAD.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a current diagnosis of CAD.  The lack of a diagnosis was one reason for denial in the previous April 1988 rating decision.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for heart disease, now diagnosed as CAD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Residuals of Bilateral Ankle Sprains

In this case, the RO denied for service connection for residuals of bilateral ankle sprains in the prior final April 1988 decision, finding that the condition was not shown on the separation examination and that no evidence showed residuals of this condition at discharge or continuous symptoms since the time of the Veteran's discharge.  Since the prior final rating decision in April 1988, the Veteran has submitted additional evidence, including lay statements describing his current complaints and noting an injury during service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows complaints of a current disability.  The lack of a disability was one reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Disability of the Lumbosacral Spine

In this case, the RO denied for service connection for a disability of the lumbosacral spine in the prior final April 1988 decision, finding that the condition was not shown on the separation examination and that no evidence showed residuals of this condition at discharge or continuous symptoms since the time of the Veteran's discharge.  Since the prior final rating decision in April 1988, the Veteran has submitted additional evidence, including VA treatment records showing a clear diagnosis of lumbar strain and degenerative disc disease.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a current diagnosis of a low back disability.  The lack of a diagnosis was one reason for denial in the previous April 1988 rating decision.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a disability of the lumbosacral strain, now claimed as residuals of a back injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Sleep Apnea

The Veteran contends that symptoms of sleep apnea began during service.  He claims that he reported symptoms to medical authorities while assigned to Kessler Air Force Base.  The Veteran reported that he had trouble sleeping and was fatigued during service.  He also reported snoring during service.  His son wrote a statement in November 2007 indicating that his father snored loudly and then would stop breathing, waking himself up again as if to restart.  

The Veteran has a current diagnosis of sleep apnea.  A sleep study completed in October and November 2005 showed loud snoring and mild sleep apnea.  The evaluation recommended CPAP use, weight reduction measures, and behavioral modification techniques.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience sleep apnea during service or continuously from separation from service.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of sleep apnea since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the February 1987 service separation examination, he denied any history or complaints of symptoms of sleep apnea.  Specifically, on the February 1987 report of medical history, the Veteran marked no when asked have you ever had or have you now frequent trouble sleeping.  The service separation examination report reflects that the Veteran was examined and his head, nose, sinuses, mouth, throat, lungs, and chest, were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The post-service medical evidence does not reflect complaints or treatment related to sleep apnea for 18 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1987) and initial reported symptoms related to a sleep apnea in approximately 2005 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Additionally, the Veteran filed a VA disability compensation claim for service connection for a multiple disorders in 1988, immediately after service, but did not claim service connection for sleep apnea or make any mention of any symptomatology related to sleep apnea.  He did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during, and continuity of symptomatology since, service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's and his son's statements as to onset of symptomatology and finds their current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Based on the normal findings at separation from service and the significant period of time between service and the first complaint, the Board finds that the Veteran's sleep apnea did not have its onset during service and is not causally or etiologically related to service.   As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Service Connection for CAD

The Veteran contends that his CAD began during service.  He reports complaints of chest pain during service.  According to the Veteran he mentioned chest pains on his retirement report of medical history and was given an EKG, which showed normal and his heart was listened to by a stethoscope with no problems noted.  The Veteran has a current diagnosis of CAD as seen in the Veteran's private medical records.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's CAD did not manifest during service and that the Veteran did not experience continuous symptoms of CAD after service separation or within one year of service.  Further, the Board concludes that the Veteran's assertion of onset during service and continued symptomatology since active service, while competent, is not credible.  

The Veteran's more recently-reported history of continued symptoms of CAD during active service is inconsistent with the other lay and medical evidence of record.  Although the Veteran now claims that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of CAD.  In his current claims, the Veteran stated that he reported chest pain at separation from service.  The Veteran's February 1987 report of medical history, however, shows a negative response regarding any pain or pressure in the chest or shortness of breath.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board finds that the Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Additionally, the service separation examination report reflects that the Veteran was examined and his heart, lungs, chest, and vascular system were found to be clinically normal.  The Veteran even specifically denied a history of heart disease in an August 2002 private treatment record.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board notes that the Veteran attempted to obtain service connection for heart disease in immediately after service, but was denied in April 1988.  The rating decision specifically noted that heart disease was not shown by the evidence of record.  The post-service medical evidence does not reflect complaints or treatment related to CAD for 17 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1987) and initial reported symptoms related to a CAD in approximately 2004 (more than a 15-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to onset and continuity of his CAD and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and a finding of no evidence of the disability immediately after separation from service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of onset or continuity of CAD or CAD symptoms during service and continuously after separation from service.

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his CAD to his military service, the Board finds that the etiology of the Veteran's heart disease is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as chest pain, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Board acknowledges an October 2007 statement noting that many autopsy studies show CAD beginning in the 20s and 30s.  The examiner noted that it would be very difficult to rule out that the Veteran's CAD did start at the time of your discharge from the military.  The examiner provided this statement based on the Veteran's report that he complained of chest pain at his separation from service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Additionally, the Board finds that the use of the phrase "would be very difficult to rule out" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  No competent medical evidence of record finds a relation between active duty service and the Veteran's heart disease.  

Based on the normal findings at separation from service, the inconsistencies in the Veteran's statements, and the significant amount of time between service and the first finding of CAD, the Board finds that the Veteran's CAD was not manifested during service or within one year of service and is not causally or etiologically related to service.  The Board finds that a preponderance of the evidence is against the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Recently, VA added ischemic heart disease to the list of disabilities that are presumed to be related to exposure to Agent Orange or other herbicides.  Any Veteran who served in the republic of Vietnam between January 9 1962 and May 7, 1975 is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2010).  The Veteran did not serve in the Republic of Vietnam and is not otherwise shown to have been exposed to herbicides, nor has he alleged that he was exposed.  Therefore, the Board also finds no basis to grant entitlement to service connection for CAD based on any exposure to herbicides.


Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Increased Rating for Degenerative Arthritis of the Cervical Spine 

Degenerative arthritis of the cervical spine has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to  Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  

Diagnostic Code 5242 also refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the cervical spine are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, or x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.

The Veteran's arthritis of the cervical spine involves only one major joint or minor joint group.  As the cervical spine arthritis did not manifest with x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations, the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5003.  
During the February 2007 VA examination, the Veteran's cervical spine range of motion findings showed forward flexion to 38 degrees and combined range of motion of 282 degrees.  The examiner noted no pain or loss of motion with repetitive use.  During the January 2010 VA examination, the Veteran's cervical spine range of motion findings showed forward flexion to 38 degrees and combined range of motion of 225 degrees.  The examiner noted objective evidence of pain following repetitive motion, but no resulting additional limitation of motion due to the pain on repetition.  The record contains no additional range of motion findings.  

Range of motion findings at no point show forward flexion of the cervical spine less than 30 degrees or a combined range of motion of the cervical spine limited to 170 degrees or less.  The Board notes that the February 2007 and January 2010 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the cervical spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The January 2010 examiner specifically noted that although the Veteran experienced pain following repetitive motion, there was no additional limitation of motion after three repetitions.  Even considering these factors, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

The VA examiner in February 2007 noted no objective evidence of painful motion, spasm, weakness, tenderness, abnormal posture, fixed deformity, or abnormality of the musculature of the cervical spine.  He noted normal curvature of the spine with intact posture and gait.  The VA examiner in January 2010 noted a spasm of the left and right cervical sacrospinalis.  The examiner specifically stated however that the muscle spasm did not result in any abnormal gait or spinal contour.  The examiner found no abnormal spinal curvatures.  He also noted no incapacitating episodes of spine disease.  The record does not contain any contradictory competent evidence.  Therefore, the Veteran is not entitled to a higher disability rating for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or for incapacitating episodes.
The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's arthritis of the cervical spine.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Residuals of a Right Middle Finger Fracture

The Veteran's residuals of a right middle finger fracture have been rated under Diagnostic Code 5229 for limitation of motion of the index or long finger.  Under Diagnostic Code 5229, limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or with extension limited by more than 30 degrees warrants a 10 percent disability rating.  A 10 percent rating is also warranted if there is ankylosis of the middle finger.  38 C.F.R. § 4.71a, DC 5226 (2010).

During the February 2007 VA examination, the examiner found a 1 cm. gap between the tip of the third finger and the proximal transverse crease of the palm.  The examiner performed repetitive range of motion testing, which showed age consistent weakness but no additional loss of motion.  He noted normal dexterity for twisting, probing, writing, touching, and expression.  He also found the Veteran's active range of motion to be intact.  

During the January 2010 VA examination, the examiner found no objective evidence of pain.  The examiner noted a gap between the long finger and the proximal transverse crease of hand on maximal flexion of finger measuring less than 1 inch.  The Veteran's extension of each finger joint was normal with the finger aligning with the hand.  The examiner found no objective evidence of pain or additional limitation of motion on repetitive motion and no evidence of ankylosis of the right middle finger.

The remainder of the record is silent regarding the Veteran's right middle finger.  At no point does the evidence show limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or with extension limited by more than 30 degrees.  

The Board notes that both VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be additionally limited by increased pain or repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Even considering these factors, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

The Board finds that a preponderance of the evidence is against the claim for a compensable disability for the Veteran's residuals of a right middle finger fracture.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the cervical spine.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Codes 5242 and 5003) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the cervical spine disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion. 

Additionally, the Veteran reported pain and limitation of motion of the right middle finger.  Again, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 5229) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the right middle finger disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements. 

As the Board has considered all facets of the Veteran's cervical spine and right middle finger disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected cervical spine arthritis and residuals of a right middle finger fracture, referral for extraschedular consideration is not warranted.

ORDER

New and material evidence having been received, the claim of service connection for CAD is reopened and to that extent the appeal is granted.

New and material evidence having been received, the claim of service connection for a bilateral ankle disability is reopened and to that extent the appeal is granted.

New and material evidence having been received, the claim of service connection for residuals of a back injury is reopened and to that extent the appeal is granted.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for sleep apnea is denied. 

Entitlement to an initial disability rating in excess of 10 percent for cervical spine arthritis is denied.

Entitlement to a compensable initial disability rating for residuals of a right middle finger fracture is denied.


REMAND

Further development is necessary regarding the issues of service connection for PTSD, decreased visual acuity, a low back disability, bilateral ankle disabilities, and a right shoulder disability.

The Board finds that, due to the recent change in regulations, a VA examination is required to determine if service connection is warranted for PTSD.  The Veteran was never afforded a VA examination to determine if he has a current diagnosis of PTSD, because the Veteran had not provided any verifiable stressors to which an examiner could relate a diagnosis of PTSD.  The Board notes that VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)). 

The Veteran served in Thailand from July 1966 to July 1967.  The Veteran's personnel file notes counterinsurgency experiences during that time.  The Veteran has provided statements indicating experiencing incoming fire and noting that he feared for his life.  Based on the information above, the Board finds that a VA examination is required to determine if the Veteran has a current diagnosis of PTSD and to determine whether any PTSD diagnosis is related to his active service.  The examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military or terrorist activity and whether the claimed stressors are adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.

The Veteran contends that he should be service connected for decreased visual acuity.  The Veteran noted that he received his first pair of glasses during his retirement physical.  He contends that his eyes were subjected to laser equipment while working as a test engineer in the military.  The Veteran's February 1987 separation examination showed bilateral distance and near visual acuity not corrected to 20/20.  

The Veteran was not afforded a VA examination to determine the etiology of any visual deficiency.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is required.  McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The standards of McLendon are met in this case.  The Veteran provided evidence of a current disability, specifically his testimony that his visual acuity has decreased during and after service and medical records showing that the Veteran wears glasses.  The Veteran's service treatment records show decreased visual acuity at separation from service.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  The record, however, does not contain a current diagnosis regarding the Veteran's decreased visual acuity.  Without a current finding relating the Veteran's visual acuity to a refractive error of the eyes, the Board cannot deny based upon that regulation.  Based on the current complaints, the findings at separation, and the lack of a clear current diagnosis, the Board finds that a VA examination is necessary.

The Veteran was not afforded a VA examination regarding his right shoulder, bilateral ankles, or low back.  In light of the holding in McLendon, the Board finds that an examination is required regarding these issues as well.  The record contains competent evidence of a current disability.  Additionally, the Veteran has testified that he was involved in multiple sports during service, which the Veteran is competent to testify to.  The record also contains a letter from a private physician noting that the Veteran has mild to moderate arthritis in many of his joints, which is typical of continuous sports injuries.  The doctor noted that the Veteran was involved in many sports while in the military and that the Veteran "in general wrote checks that his body couldn't cash."  Although this letter is insufficient to make a decision on the claim, it does provide an indication that the Veteran's recurrent symptoms may be associated with the Veteran's service.  Therefore, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current PTSD diagnosis.  The examiner should review the relevant documents in the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

The examiner is requested to determine if the Veteran has PTSD.  If PTSD is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is caused by the stressor.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  In making a diagnosis, the examiner should treat the Veteran's statements regarding his involvement in receiving enemy fire while participating in counterinsurgency activities over Vietnam as verified stressors.

A complete rationale should be provided for any opinion offered.

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his decreased visual acuity.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should specifically list any diagnosis related to the Veteran's decreased visual acuity and clearly address the following:

a)  The examiner should specifically note whether the Veteran's decreased visual acuity is due to a refractive error of the eyes.
b)  If the Veteran's decreased visual acuity is not due to a refractive error of the eyes, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's February 1987 finding of bilateral distance and near visual acuity not corrected to 20/20.

A complete rationale should be given for any opinion provided.

3.  The Veteran should be afforded a VA orthopedic examination to ascertain the nature and etiology of any low back, bilateral ankle, or right shoulder disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should specifically list any current disability of the low back, bilateral ankle, and right shoulder disability and clearly address the following:

a)  For any low back disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability had its onset during service or is causally or etiologically related to service.  

b)  For any bilateral ankle disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability had its onset during service or is causally or etiologically related to service.  

c)  For any right shoulder disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability had its onset during service or is causally or etiologically related to service.  

A complete rationale should be given for any opinion provided.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


